Title: To George Washington from Seth Warner, 15 June 1781
From: Warner, Seth
To: Washington, George


                        
                            Sir,
                            Bennington June 15th 1781
                        
                        I wrote your Excellency some Time since for the Exchange of my Officers, Prisoners in Canada, to which I
                            receiv’d your Excellency’s Answer that there were many Officers of equal Rank made Prisoners of prior Date standing in the
                            Roll before those Officers of mine taken July 15th 1779, who would claim a Right to a prior Exchange.
                        Hearing of several Exchanges being made, moves me to again ask the Exchange for them (if possible without
                            interfering on some prior Claim) as Capts. Brownson & Smith, if not called for in the Army have necessitous
                            Families at Home, who are suffering in their Absence—Lt Dunning is a Gentleman who is single in Life, but cannot be more
                            chagrined than in a Captivity that renders him so long bound from the Service of his Country.
                        If Officers of equal Rank can be spared for them, Capt. Eli Brownson (the Bearer) will accompany them to me.
                        Upon which I can obtain a Flag, & I can effect the Exchange without Loss of Time. If the favour can be granted,
                            it will be greatly acknowledged by their friend And your Excellency’s Most Obedt Humbl. Servant.

                        
                            P.S. Also Serjt David Custis, & Danl Bean & Jno. Whitely (Rank & file) who were
                                taken at the same Time, & Charles Grandison & Geo. McCarthy who were taken Augt 22d 1779; would
                                recommend to your Excellency’s Notice for an Exchange, and Request that it may be had for them as speedy as Rules of
                                War, and Circumstances can admit.
                        
                        
                            S.W.

                        
                    